                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


    GEORGE HUMBER, JR.,                                  No. 4:15-CV-01459

                 Petitioner,                             (Judge Brann)

         v.                                              (Magistrate Judge Carlson)

    PENNSYLVANIA BOARD OF
    PROBATION AND PAROLE, et al.,

                 Respondent.

                                            ORDER

                                       JANUARY 31, 2019

        On January 11, 2019, Magistrate Judge Martin C. Carlson issued a Report and

Recommendation1 recommending that this Court deny Petitioner’s Motion for

Reconsideration.2 No timely objections were filed to this Report and Recommendation,

and the Court has reviewed it and found no clear error on the face of the record.3

        Therefore, IT IS HEREBY ORDERED that the Report and Recommendation of

Magistrate Judge Martin C. Carlson, ECF No. 12, is ADOPTED IN ITS ENTIRETY,

and Petitioner’s Motion for Reconsideration, ECF No. 10, is DENIED.


                                                     BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge



1
     ECF No. 12.
2
     ECF No. 10.
3
     Univac Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010).
